OFFICIAL CORRESPONDENCE

AFCP 2.0 Non-Entry
Applicant’s request for entry into the After-Final Consideration Pilot Program 2.0, filed 09 June 2022, is acknowledged but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for the pilot program. Therefore, the response is being reviewed according to pre-AFCP 2.0 practice (see MPEP 714.12 and MPEP 2272). 

Response to Amendment
The Amendment filed 09 June 2022, after Final Office Action dated 18 April 2022 (hereinafter “Final Office Action”), has not been entered. The proposed amendments to independent claims 1 and 4, respectively, constitute specific embodiments of the claimed invention(s) which have not been previously searched or considered by the Examiner and therefore require further search and consideration which cannot be appropriately conducted after final rejection/in the limited amount of time authorized for AFCP 2.0 (see MPEP cited above). 
All of the objections and rejections previously set forth in the Final Office Action are maintained herein.

Response to Arguments
Applicant’s arguments, see Remarks filed 09 June 2022, pp. 4 and 5, with respect to the cited prior art of record (US 2012/0270968 to Mao) not teaching/suggesting the claimed amount (as defined by the non-entered proposed amendments) of polyamide-imide in the primer composition of 70-90 mass%, have been considered by the Examiner but are moot as the proposed amendments to the claims which introduce the aforesaid limitations have not been entered. 
However, in an effort to facilitate compact and expedient prosecution of the instant application, it is noted that the proposed amendments would be sufficient to overcome (i) the objections to claims 1 and 4, and (ii) the grounds of rejection under 35 U.S.C. 102(a)(1), both set forth in the Final Office Action. 

/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782